IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 776 MAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
RANDALL LEE ALLOWAY, JR.,                   :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 15th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Eakin and Donohue did not participate in the consideration or decision

of this matter.